Citation Nr: 1518753	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  09-37 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), for purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from July 2000 to February 2004.  He died in July 2006.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the medical evidence of record indicates that in the past, the Veteran has received multiple psychiatric diagnoses, the issue of entitlement to service connection for PTSD has been expanded as noted on the title page of this decision consistent with Clemons.  

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in July 2006.  

2.  The Veteran had a diagnosis of an acquired psychiatric disorder that was related to an in-service stressor.




CONCLUSION OF LAW

For accrued benefits purposes, an acquired psychiatric disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters:  Substitution under 38 U.S.C.A. § 5121A

In the present case, the deceased Veteran filed a claim for service connection for PTSD in November 2005.  The Veteran died in July 2006.  In April 2007, VA received a completed VA form 21-534, Application for Dependency and Indemnity Compensation and Accrued Benefits by a Surviving Spouse, from the appellant.  In an October 2007 decision, the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  In a separate October 2007 decision, the RO denied the deceased Veteran's claim for service connection for PTSD.  In October 2008, the appellant submitted a notice of disagreement with the denial of service connection for the cause of the Veteran's death.  She also asked for a review of the denial of service connection for PTSD.  In August 2009, the RO prepared two separate statements of the case:  one concerns the denial of the deceased Veteran's claim for service connection for PTSD, and one concerning the denial of the appellant's claim for service connection for the cause of the Veteran's death.  In September 2009, the appellant submitted VA form 9, Appeal to Board of Veterans' Appeals, and remarked that the Veteran had PTSD due to the appellant being sexually harassed and assaulted while she was serving on active duty.  In a November 2013 supplemental statement of the case (SSOC), the RO recharacterized the issues as entitlement to accrued benefits based on the Veteran's claim for entitlement to service connection for PTSD, and entitlement to service connection for the cause of the Veteran's death.

The Board has considered whether the appellant could be considered a substitute claimant.  However, the law at 38 U.S.C. § 5121A explains that all claims for substitution of claimant require that the veteran have died on or after October 10, 2008, the date in which the law was enacted.  Paragraph (c) under § 212 of Public Law No. 110-389 specifically states that § 5121A under Title 38 U.S.C., "shall apply with respect to the claim of any claimant who dies on or after the date of the enactment of this Act."  In this case, the Veteran died in July 2006.  As such, he predeceased the change in law allowing claimant substitution.  As substitution is only allowed for Veterans who died on or after October 10, 2008, the applicable regulations do not allow for the appellant to be a substitute claimant.  The RO correctly recharacterized the issues as listed in the November 2013 SSOC.

Service Connection for an Acquired Psychiatric Disorder, to Include PTSD, for Accrued Benefits

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, as the Board is granting the only claim being decided herein, for entitlement to service connection for an acquired psychiatric disorder for accrued benefits purposes, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

The law applicable to accrued benefits provides that certain individuals may be paid periodic monetary benefits (due and unpaid for a period not to exceed two years) to which the veteran was entitled at the time of his death under existing ratings or based on evidence in the file or constructively of record at the time of his death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  A claim for such benefits must be filed within one year of the veteran's death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

There are also particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires (1) a diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f).

If a claim for PTSD is based on an in-service personal assault, 38 C.F.R. § 3.304(f)(5) provides that evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

Service treatment records were reviewed and show no treatment for or diagnosis of a psychiatric disorder, to include PTSD, during military service.  However, the Veteran indicated on a November 2003 Report of Medical History that he experienced nervous trouble, frequent trouble sleeping, depression, and excessive worry.

In April 2004, the Veteran was given a VA mental compensation and pension examination.  The Veteran reported being depressed and anxious since he left active duty.  He stated that his spouse was assaulted by a superior officer while she was on active duty in 2003.  He said he did everything he could to bring the superior officer to justice but to no avail.  He remarked that he went to chaplains and to commanders, but nothing developed legally.  The Veteran felt helpless and had thoughts of suicide.  After performing a psychiatric examination, the examiner gave a DSM-IV diagnosis of major depression that was directly related to the assault of the Veteran's wife while on active duty in 2003.

In May 2004, the Veteran remarked that he experienced anxiety and other mental issues due to high-ranking officials covering up his spouse's in-service abuse.

A VA treatment record from June 2005 reflects that the Veteran spent nine months in Afghanistan while on active duty and developed PTSD after he returned.  Additional treatment records from July 2006 indicate that the Veteran was attending a PTSD group at the VA medical center.  These records contain a diagnosis of PTSD given by a VA clinical psychologist.

In this instance, the Board need not determine whether or not an in-service personal assault actually occurred; the Veteran has not claimed to be the victim of a personal assault while he was on active duty.  Rather, the Veteran claimed to have an acquired psychiatric disorder as a result of his inability while on active duty to hold anybody accountable for the abuse of his spouse.

The Board recognizes that absent objective evidence that the veteran engaged in combat with the enemy, his lay statements, alone, are not sufficient to establish the occurrence of an in-service stressor.  Cohen, 10 Vet. App. at 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, in such cases, the record must contain service records or other corroborative evidence that substantiates the veteran's testimony or statements as to the occurrence of a claimed stressor.  See 38 C.F.R. § 3.304; West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. at 98.  However, corroboration of every detail of a claimed stressor, including the Veteran's personal participation, is not required; rather, a veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).

Here, such corroborative evidence has been supplied in the form of statements from the Veteran's spouse.  See September 2009 VA form 9.  The statements from both the Veteran and his spouse have been consistent throughout the entire appeal.  See id.; see also April 2004 VA examination report, May 2005 statement.  No evidence of record impugns their credibility.  As such, the Board finds that the Veteran's report of his in-service stressor, coupled with the corroborating statements offered by his spouse, satisfy the requirement of an in-service stressor.  

The remaining question is whether the Veteran had an acquired psychiatric disorder as a result of that in-service stressor.  As recorded above, in April 2004, a VA compensation and pension examiner gave the Veteran a DSM-IV diagnosis of major depression that was directly related to the assault of the Veteran's wife while on active duty in 2003.  The diagnosis was given after a thorough psychiatric examination, and the etiology opinion was offered based on an understanding of the Veteran's history.  Significantly, no other evidence of record contradicts the VA examiners opinion.  As the evidence of record shows an in-service stressor, a current diagnosis of an acquired psychiatric disorder, and satisfactory evidence of a link between the two, service connection for an acquired psychiatric disorder is granted for accrued benefits purposes.

Finally, as noted above, the Veteran was diagnosed with depressive disorder, anxiety, and PTSD during the pendency of the appeal.  Even if service connection for these psychiatric disorders were to be established separately, no additional benefit would be due to the Veteran or the appellant.  The rating criteria for PTSD (Diagnostic Code 9411 and depressive disorder (Diagnostic Code 9434),  and anxiety disorder (Diagnostic Code 9413) are exactly the same under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Federal Circuit has held that two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  Accordingly, a separate discussion as to the Veteran's other psychiatric disorders diagnosed during the pendency of the appeal is unnecessary, as it appears that all the psychiatric symptomatology is overlapping.  The Board notes, however, that the RO will determine in the first instance an appropriate disability rating to assign the now service-connected acquired psychiatric disorder.


ORDER

Service connection for an acquired psychiatric disorder is granted for accrued benefits purposes, subject to the laws and regulations governing the award of monetary benefits.


REMAND

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service caused, or contributed substantially or materially to cause, that death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2014).

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2014).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.

The United States Court of Appeals for Veterans Claims (Court) has held that, in the context of a claim for DIC benefits, section 5103(a) notice must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The Court held in Pelegrini II that VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, must be provided to a claimant before the initial unfavorable RO decision on a claim for VA benefits.  Pelegrini II, 18 Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  To establish DIC for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service caused, or contributed substantially or materially to cause, that death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2013).

In the current case, the Appellant was provided notice of the VCAA in August 2007, prior to the initial adjudication of her claim in the October 2007 rating decision at issue.  However, this August 2007 failed to satisfy the three requirements for VCAA notice in the context of a claim for DIC benefits, as outlined in Hupp.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Thus, remand is necessary to afford the Appellant proper notice as required by Hupp.  In the context of a § 5103(a) notice error, such error is "presumed prejudicial, requiring reversal unless the VA can show that the error did not affect the essential fairness of the adjudication."  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  

Also, the appellant has essentially asserted that the Veteran died due to an overdose of medication prescribed either for his PTSD or for his service-connected left wrist disability.  See November 2013 statement.  The Veteran's official death certificate reflects that he died of an accidental overdose; however, it is unclear which drug caused his death.  The death certificate indicates that an autopsy was performed; the Board finds that the autopsy report and medical records surrounding the Veteran's death would be helpful in determining if the medications prescribed for the Veteran's service-connected disabilities contributed to the overdose which caused the Veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  Issue the appellant a letter addressing the elements required under Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Specifically, the letter should inform the appellant of the Veteran's service-connected disabilities, explain the evidence and information required to substantiate her claim for benefits, an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected, and address the arguments made by the appellant with respect to her claims.  A copy of the letter(s) provided to the appellant should be included in the claims folder for review.

2.  With any necessary authorization from the appellant, obtain the Veteran's outstanding medical records from VAMC Tuscaloosa, to specifically include his autopsy report.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the appellant and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify her that she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 20014); 38 C.F.R. § 3.159(e)(1) (2014).

3.  After all available records have been obtained, obtain an opinion from an appropriate medical specialist.  A copy of this remand and the entire claims file must be made available to and reviewed by the examiner, including the Veteran's service treatment and post-service treatment records.  

Advise the examiner that, at the time of his death, service connection was in effect for the Veteran's psychiatric disorder, bilateral pes planus, residuals of scaphoid fracture of the left wrist, residual of laceration to the right thumb, residual of injury to the right middle finger, and residuals of a right wrist injury.  

The examiner should then offer opinions as to the following question:

Did any of the medications prescribed for the Veteran's service-connected disabilities cause the overdose which caused the Veteran's death?

All opinions must be supported by a compete rationale.

4.  When the development requested has been completed, review the case on the basis of additional evidence.  If any benefit sought is not granted, the appellant should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


